Citation Nr: 0705796	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the spine with lumbosacral strain and 
degenerative disc disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 13 years, 
including the period from September 1967 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that confirmed and continued the 20 percent then 
in effect for the veteran's service-connected residuals of a 
compression fracture of the spine with chronic lumbosacral 
strain.  This case was previously before the Board in 
February 2004, at which time it was remanded for additional 
development of the record and to ensure due process.  Based 
on the receipt of additional evidence, including the report 
of a Department of Veterans Affairs (VA) examination 
conducted in March 2004, the RO, by rating action dated in 
June 2006, assigned a 30 percent evaluation for the low back 
disability, effective March 2004.  Thereafter, in an August 
2006 rating decision, the RO recharacterized the service-
connected disability as residuals of a compression fracture 
with lumbosacral strain and degenerative disc disease, and 
assigned the 30 percent evaluation effective April 2002.


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion of the lumbar spine and complaints of pain, with no 
clinical evidence of any neurological impairment or 
incapacitating episodes.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a 
compression fracture of the spine, with lumbosacral strain 
and degenerative disc disease is not warranted.  38 U.S.C.A. 
§§ 1155,5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (as in effect prior to September 23, 2002); 5285, 5292, 
5295 (as in effect prior to September 26, 2003); 5293 (as in 
effect from September 23, 2002, through September 25, 2003); 
5237, 5242, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The Board 
notes that a letter complying with Dingess was sent to the 
veteran in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, new regulations for the evaluation of 
service-connected disabilities of the spine became effective.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

A 100 percent evaluation may be assigned for residuals of a 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces.  Consider special monthly 
compensation; with lesser involvements rate for limited 
motion, nerve paralysis.  A 60 percent evaluation may be 
assigned without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Diagnostic Code 5285 (as in effect September 26, 
2003).

Additionally, prior to September 23, 2002, a 20 percent 
evaluation was warranted for lumbar spine disability where 
there was evidence of moderate limitation of motion of the 
lumbar segment of the spine, or, in the alternative, moderate 
intervertebral disc syndrome with recurring attacks.  A 
20 percent evaluation was, similarly, indicated where there 
was evidence of lumbosacral strain with muscle spasm on 
extreme forward bending, or a unilateral loss of lateral 
spine motion in the standing position.  A 40 percent 
evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine, or, in the alternative, severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  A 40 percent evaluation was, similarly, indicated 
where there was evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  A 60 percent rating 
was provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2006).

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  The Board notes 
that the VA examination reports and outpatient treatment 
records disclose that he has consistently complained of low 
back pain.  It is not disputed that he has some limitation of 
motion of the lumbar spine.  In addition, the VA examination 
conducted in March 2004 demonstrated tenderness to palpation 
of the lower lumbar paravertebral musculature bilaterally and 
in the sacroiliac joints.  Straight leg raising was to 60 
degrees and back pain was elicited.  When he was seen in a VA 
outpatient treatment clinic in December 2005, it was reported 
that he had radicular symptoms.  

The evidence against the veteran's claim includes the medical 
findings of record.  Listing of the spine, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in the standing position have not been shown.  As such, there 
is no basis for a higher rating under the provisions for 
lumbosacral strain under Diagnostic Code 5295 (as in effect 
prior to September 26, 2003).  

While the evidence confirms that the veteran has limitation 
of motion of the lumbar spine, there is no basis on which a 
higher rating may be assigned on that basis.  In this regard, 
the Board notes that the May 2002 VA examination revealed 
that forward flexion of the lumbar spine was to 85 degrees, 
and the combined range of motion was 170 degrees.  The March 
2004 VA examination revealed that forward flexion was to 60 
degrees, extension to 5 degrees, side bending to 20 degrees, 
and rotation to 20 degrees.  The combined range of motion of 
the lumbar spine was 145 degrees.  Such findings correspond 
to moderate limitation of motion under the old criteria.  
Diagnostic Code 5292.  Further, such findings clearly fall 
within the 20 percent criteria under the revised criteria 
effective in September 2003.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

Moreover, x-rays fail to reveal evidence of a demonstrable 
deformity of a disc to warrant an additional 10 percent 
evaluation under Diagnostic Code 5285 (as in effect prior to 
September 26, 2003).

With regard to degenerative disc disease, it is significant 
to point out that both VA examinations revealed that bowel 
and bladder functions were intact, and no motor or sensory 
loss has been identified.  Moreover, the veteran denied 
having any incapacitating episodes on the most recent VA 
examination.  The Board acknowledges that when the veteran 
was seen at a VA clinic in December 2005, there was some 
indication that he had radicular symptoms.  However, when 
seen in the neurosurgery clinic in March 2006, it was 
specifically noted that he was no longer having radicular 
symptoms, and it was recommended that a nerve conduction 
study that had been scheduled be canceled.  It was indicated 
that the veteran took Tylenol for the pain when it occurred.  
Thus, the evidence does not support a finding of severe 
intervertebral disc syndrome under the old criteria, or 
incapacitating episodes under the revised criteria.  
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 26, 2003); and Diagnostic Code 5243 
(effective from September 26, 2003).

In summary, whichever regulations in effect during the appeal 
period are considered, there is no basis for a higher rating.  
The evidence fails to show that the veteran's lumbosacral 
strain or disc disease was severe, that there is sufficient 
limitation of motion of the low back to warrant an increased 
rating, or that the veteran has experienced any 
incapacitating episodes.  The Board concludes, accordingly, 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
severity of his low back disability.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for a higher rating for residuals of a 
compression fracture of the spine with lumbosacral strain and 
degenerative disc disease.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2006) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  In this regard, the Board 
points out that the June 2006 rating action that increased 
the evaluation for the veteran's service-connected low back 
disability to 30 percent specifically indicated that it was 
on the basis of the examiner's comment that following the VA 
examination that the veteran's symptoms would require him to 
spend extra energy to complete tasks and that this would lead 
to early fatigue, weakened movements and loss of 
coordination.  Thus, a higher rating pursuant to Deluca has 
been assigned, and there is no other basis on which an 
increased rating may be granted.




ORDER

An increased rating for residuals of a compression fracture 
of the spine with lumbosacral strain and degenerative disc 
disease is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


